This defamation action was properly dismissed as the complained-of statements are truthful, as demonstrated by the *332documentary evidence • (see, Rinaldi v Holt, Rinehart & Winston, 42 NY2d 369, cert denied 434 US 969). Moreover, the writings at issue here are not susceptible of a defamatory interpretation (see, Cohn v National Broadcasting Co., 50 NY2d 885, cert denied 449 US 1022; compare, Herlihy v Metropolitan Museum of Art, 214 AD2d 250). Finally, since there is no evidence that defendant Berkeley was responsible for the publication of the writings at issue, no defamation action can lie against him (see, Russo v Padovano, 84 AD2d 925). Concur— Ellerin, J. P., Rubin, Ross, Williams and Tom, JJ.